Exhibit 10.1

 

CONFORMED COPY

 

To:                              Barclays Bank PLC as Bank

54 Lombard Street

London EC3P 3AH

 

24 November 2004

 

Dear Sirs

 

Amendment Letter

 

1.                                 We refer to the Letter of Credit and
Reimbursement Agreement dated as of November 25, 2003 (as amended from time to
time, the “LC Facility Agreement”) between Arch Reinsurance Ltd. (“Arch Re)”, a
Bermuda company and Arch Insurance Company, a Missouri Corporation, both as
Obligors, and Barclays Bank PLC as Lender, and in particular Clause 7.1
(Amendment and Waivers) thereof.  Unless otherwise defined herein, terms defined
in the LC Facility Agreement shall have the same meaning in this letter.

 

2.                                 We wish to request that the LC Facility
Agreement be amended to increase the Facility amount from $50,000,000 to
$60,000,000.  It is further proposed that only Arch Re remain an Obligor under
the amended LC Facility Agreement.

 

3.                                 The definition of “Fundamental Documents” in
the LC Facility Agreement shall be deleted and replaced with the following:

 

“Fundamental Documents” means and includes each of the following for the time
being in force:

 

(a)                                        this Agreement and any amendment
thereof;

 

(b)                                       the Letters of Credit;

 

(c)                                        the Security Agreements;

 

(d)                                       the Custodian Agreements;

 

(e)                                        any other Security Documents; and

 

(f)                                          and any other document so
designated by the Lender and Obligor.

 

4.                                 The Obligors confirm that, as at the date
hereof, there are no Letters of Credit outstanding issued at the request of Arch
Insurance, and the Obligors have provided satisfactory evidence thereof to the
Lender.

 

5.                                 The Obligors confirm that, taking into
account the increased Facility, no Defaults or Events of Default have occurred
and are continuing under the LC Facility Agreement.

 

6.                                 Arch Re makes each of the representations set
out in Clauses 4 of the LC Facility Agreement as if each reference in those
representations to “this Agreement” or “the

 

--------------------------------------------------------------------------------


 

Fundamental Documents” includes a reference to (a) this letter and (b) the LC
Facility Agreement as amended by this letter.

 

7.                                 Arch Re acknowledges and agrees that the LC
Facility Agreement will be further amended and restated no later than
December 8, 2004 and that the terms of such amendment and restated shall be
agreed with the Lender before this letter becomes effective.

 

8.                                 The board of directors of each Obligor shall
ratify the terms of this letter no later than, in the case of Arch Re,
November 29, 2004, and in the case of Arch Insurance, December 3, 2004.

 

9.                                 The provisions of the LC Facility Agreement
and the other Fundamental Documents shall, save as amended and restated by this
Letter, continue in full force and effect.

 

10.                           The provisions of Clause 6.3 (Remedies) and
Clause 7.6 (Governing Law) of the LC Facility Agreement shall be incorporated
into this letter as if set out in full in this letter and as if reference in
those clauses to “this Agreement” are references to this letter.

 

11.                           This Agreement may be executed in any number of
counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of this Agreement.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

12.                           Please indicate your consent to the amendment
specified above by countersigning this letter below, and such amendment shall
come into full force and effect upon countersignature by each addressee of this
letter.

 

Yours sincerely

 

 

 

/s/ Marc Grandisson

 

/s/ Fred S. Eichler

 

 

 

Mark Grandisson

Fred S Eichler

 

 

for and on behalf of

for and on behalf of

Arch Reinsurance Ltd.

Arch Insurance Company

 

 

FORM OF CONFIRMATION

 

We agree to the above.

 

/s/ Richard Askey

 

 

Richard Askey

Relationship Director

 

for and on behalf of

Barclays Bank PLC

 

3

--------------------------------------------------------------------------------